Madsen, C.J.
¶73 (concurring/dissenting) — I agree with the majority that the attorney general’s (AG) referral of the *436plaintiff’s complaint to the Public Disclosure Commission (PDC) did not “commence an action” within the meaning of the citizen suit statute, RCW 42.17A.765(4). Nevertheless, in my view, neither reversal of summary judgment nor further proceedings are warranted in this case because the AG’s commencement of a lawsuit against Building Industry Association of Washington’s (BIAW) nonprofit arm precludes a further citizen suit against BIAW under RCW 42.17A.765(4)(a)(i) and because the PDC’s determination resolves any fact question regarding BIAW’s culpability. I would affirm the trial court’s grant of summary judgment.
Discussion
¶74 The Fair Campaign Practices Act (FCPA), chapter 42.17A RCW, imposes specified reporting obligations on “political committees,” as defined by RCW 42.17A.005(37) (discussed below). The task of enforcing those campaign disclosure requirements falls primarily to the State. See, e.g., RCW 42.17A.755 (authorizing the PDC to investigate alleged violations, initiate administrative enforcement proceedings, and levy fines not to exceed $10,000), .750(2) (authorizing the PDC to refer violators for criminal prosecution), .765(l)-(3) (authorizing the AG and other prosecuting authorities to investigate and bring civil enforcement actions). The act also grants limited enforcement powers to citizens under the citizen suit provision, RCW 42.17A.765(4). That provision, however, precludes citizens from filing a civil lawsuit unless the “[t]he attorney general and the prosecuting attorney have failed to commence an action hereunder” and “have in fact failed to bring such action” within the statutory time periods. RCW 42.17A.765(4)(a)(i), (iii).
¶75 The following relevant facts are undisputed. BIAW is a statewide nonprofit trade association representing the interests of local building association members. BIAW-Member Services Corporation (BIAW-MSC) is a wholly *437owned subsidiary of BIAW and is a for-profit corporation formed by BIAW in 1993 to run the Return on Industrial Insurance Program13 for BIAW members. BIAW and BIAW-MSC share the same staff and officers, and such personnel commonly refer to both entities by the generic shorthand “BIAW.” Following an “exhaustive”14 investigation by the PDC, prompted by plaintiffs’ claims that BIAW and its subsidiary were violating the FCPA, the PDC issued a report finding only that a discrete portion of the funds handled by BIAW-MSC within the 2007-2008 election cycle fell within FCPA reporting requirements; the report otherwise exonerated the BIAW organization. Based on that report, the AG commenced suit against BIAW-MSC for violation of the FCPA. Thereafter, the plaintiffs filed a citizen’s suit against BIAW for violations of the FCPA. The trial court granted BIAW’s summary judgment motion, and the Court of Appeals affirmed, holding that the plaintiffs’ citizen suit is barred because the AG commenced “an action” precluding a citizen suit when the AG forwarded the plaintiffs’ letter to the PDC for investigation. Utter v. Bldg. Indus. Ass’n of Wash., 176 Wn. App. 646, 674, 310 P.3d 829 (2013).
¶76 The majority reverses the Court of Appeals and holds that “RCW 42.17A.765 precludes a citizen suit only where the AG or local prosecuting authorities bring a suit themselves, and it does not preclude a citizen suit where the AG declines to sue.” Majority at 412 (emphasis added). In so holding, the majority relies on the plain language of the citizen suit statute, which provides in relevant part “[a] person ... may ... bring ... a citizen’s action ... only if... [t]he attorney general and the prosecuting attorney have failed to commence an action hereunder within forty-five *438days after the [specified] notice.” RCW 42.17A.765(4)(a)(i) (emphasis added); see also majority at 408. This provision “seeks to give private citizens ... the right to enforce the Act only if the state has not acted.” State ex rel. Evergreen Freedom Found. v. Wash. Educ. Ass’n, 111 Wn. App. 586, 608, 49 P.3d 894 (2002) (EFF I) (emphasis added); see also State ex rel. Evergreen Freedom Found. v. Nat’l Educ. Ass’n, 119 Wn. App. 445, 453, 81 P.3d 911 (2003) (EFF II) (noting that the “clear intent” of the citizen’s suit statute is that “the AG or county prosecutor’s ‘commencement of an action’ within the prescribed time period precludes a citizen’s action”).
¶77 Here, the AG did commence a timely lawsuit against BIAW, via its for-profit subsidiary. The AG filed that lawsuit on the basis of the PDC determination that BIAW-MSC qualified as a political committee and had failed to comply with the reporting requirements of the FCPA.15 Accordingly, the AG filed suit against the BIAW subsidiary that the PDC’s investigation found to be culpable.
¶78 In this circumstance, we should defer to the PDC’s findings because of its expertise in this area and particularly because of the PDC’s fact-finding role, in which it weighed and evaluated conflicting evidence, in reaching its determination that only the BIAW subsidiary, BIAW-MSC, qualified as a political committee. “[Substantial judicial deference to agency views [is] appropriate when an agency determination is based heavily on factual matters, especially factual matters which are complex, technical, and close to the heart of the agency’s expertise.” Hillis v. Dep’t of Ecology, 131 Wn.2d 373, 396, 932 P.2d 139 (1997). “ ‘[I]t is *439well settled that due deference must be given to the specialized knowledge and expertise of an administrative agency.’ ” Port of Seattle v. Pollution Control Hr’gs Bd., 151 Wn.2d 568, 595, 90 P.3d 659 (2004) (alteration in original) (quoting Dep’t of Ecology v. Pub. Utility Dist. No. 1 of Jefferson County, 121 Wn.2d 179, 201, 849 P.2d 646 (1993), aff’d, 511 U.S. 700, 114 S. Ct. 1900, 128 L. Ed. 2d 716 (1994)). “In the course of judicial review, due deference will be given to the specialized knowledge and expertise of the administrative agency.” English Bay Enters., Ltd. v. Island County, 89 Wn.2d 16, 21, 568 P.2d 783 (1977); Schuh v. Dep’t of Ecology, 100 Wn.2d 180, 187, 667 P.2d 64 (1983) (same); see also Cashmere Valley Bank v. Dep’t of Revenue, 181 Wn.2d 622, 634-37, 334 P.3d 1100 (2014) (agency determination is not binding on this court, but its adjudicatory action is generally granted some deference; considerable deference given to interpretation by agency charged with enforcing statute; we accord deference to an interpretation of law in matters involving the agency’s special knowledge and expertise); see also PT Air Watchers v. Dep’t of Ecology, 179 Wn.2d 919, 925, 319 P.3d 23 (2014) (burden of demonstrating the invalidity of agency action is on the party asserting invalidity; this court affords deference to agency’s interpretation of the law where agency has specialized expertise in dealing with such issues, but this court is not bound by an agency’s interpretation of a statute; board’s order should be upheld unless we find that the board erroneously interpreted or applied the law or the board’s order is not supported by substantial evidence).
¶79 Because the AG filed suit against the BIAW subsidiary determined by the PDC experts to be culpable, the plaintiffs cannot now file a citizen’s suit against a different part of that same organization. Restated, because the AG has not “failed to commence a [timely] action” against BIAW, via that organization’s culpable subsidiary, the plaintiffs’ citizen suit against the BIAW parent association is barred. RCW 42.17A.765(4)(a)(i); see also EFF I, 111 Wn. *440App. at 608; EFF II, 119 Wn. App. at 453. For this reason alone, summary judgment to BIAW should be affirmed.
¶80 Even if the AG has not acted sufficiently against BIAW to bar suit under RCW 42.17A.765(4)(a)(i), we should nevertheless sustain the grant of summary judgment. I disagree with the majority’s view that summary judgment is inappropriate because a fact question exists regarding whether BIAW qualified as a “political committee”16 under the FCPA. Majority at 413. The majority holds that the plaintiffs’ evidence, which names “BIAW” as soliciting pledges from its local associations, raises a question of fact regarding whether BIAW had an expectation of receiving contributions and making political expenditures. Id. at 416- 19, 421-22. The majority’s analysis relies on e-mails and local building associations’ meeting minutes indicating that pledges were solicited for and made to “BIAW.” Id. at 417- 19.
¶81 This is not a case where there has yet to be a weighing of evidence and determination of witnesses’ credibility. Such determination and fact-finding has already been performed by the PDC, the agency created by and charged with enforcing the FCPA. See RCW 42.17A.100 (establishing the PDC), .105 (describing the duties of the PDC); see also EFF I, 111 Wn. App. at 606. The FCPA empowers the PDC to “investigate ... apparent violations of [the FCPA]” upon complaint or its own motion and to “[e]nforce [the FCPA] according to the powers granted it by law.” RCW 42.17A. 105(5), (8). Powers granted to the PDC include, but are not limited to, the authority to “(a) determine whether an actual violation of this chapter has occurred; and (b) issue and enforce an appropriate order following such a determination.” RCW 42.17A.755(1). In *441lieu of issuing such order, the PDC may refer the matter to the AG. RCW 42.17A.755(3).
¶82 In its report, the PDC noted “Examples of Solicitation by BIAW-MSC,” which included e-mails and minutes from local builders associations. Clerk’s Papers at 67 (emphasis added and omitted). The report explained, “The emails demonstrate that these [local] associations responded to BIAW-MSC solicitation and agreed to donate a portion of their Retro program refund for use in the 2008 Governor’s campaign.” Id. Excerpts from the report noted as follows:
Joel White, Executive Officer of the Spokane Home Builders Association: Mr. White stated in part in his July 2, 2007 e-mail: “Our Board of Directors authorized BIAW to keep any proceeds from the ROII program over the $275,000 we budgeted in 2007 to be used for the Governor’s race in 2008 . . .”
Bill Quehrn, Building Industry Association of Whatcom County: Mr. Quehrn stated in part in his July 11, 2007 e-mail: “The vote was to allow BIAW to withhold $10,000 for our current check . . . The enthusiasm over another shot at the governor’s office by Dino was unanimously welcomed.”
Id. (emphasis added and omitted) (alterations in original). The PDC report further noted:
Jeff Danks, Controller for the Master Builders Association of King & Snohomish Counties (MBA-K&S) confirmed in an e-mail:
“I was present at the board meeting when Mr. Doyle made his solicitation to the [MBA-K&S]. The [MBA-K&S] was asked to agree to give back to BIAW any amount for the 2007 ROII refund above what was originally expected and that money was to be used for the 2008 Governor’s race.”
Id. (emphasis added and omitted). The PDC report also gave an example of a local board minute entry stating:
The April 30,2007 Minutes of the MBA-K&S Board of Directors meeting state that BIAW President Daimon Doyle was in *442attendance and provided information about the 2007 Legislative Session. The minutes also state:
“Daimon then went on to explain the reason he was in attendance, which was to ask the Association to donate the excess proceeds of the ROII return to BIAWs election fund to support a gubernatorial candidate in 2008. He discussed fundraising for the upcoming election year 2008, and stated that the senior officers introduced a resolution asking each of the 15 locals to donate the excess retro funds beyond what they budgeted to the gubernatorial fund.”
Id. (emphasis added and omitted).
¶83 As can be seen, the PDC had before it the same type of evidence that the majority now says creates a fact question: e-mails and meeting minutes identifying “BIAW” as soliciting funds. But the PDC considered that evidence in context and as fact-finder weighed the evidence, determined the credibility of witnesses, and resolved the fact question in rendering its decision.17 The evidence supports the PDC’s factual determinations, and there is no indication that the PDC misapplied any portion of the FCPA.18 We should defer to the PDC’s determination that BIAW does not qualify as a political committee under the FCPA.
¶84 Finally, I disagree with the majority’s view that the PDC report does not warrant our deference under the circumstances of this case. First, the PDC report is properly before us for consideration. In conducting our de novo *443review of the trial court’s grant of summary judgment to BIAW, we consider the record that was before the trial court.19 Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand Aerie of Fraternal Order of Eagles, 148 Wn.2d 224, 253, 59 P.3d 655 (2002). Here, the PDC report was before the trial court without objection, it was argued by the parties during the summary judgment proceedings, and it was considered by the trial court in granting the summary judgment motion. Accordingly, it is proper for us to give due consideration to the PDC report.
¶85 Next, the majority says that (1) we should not defer to the PDC report to the extent that the PDC is applying the FCPA, majority at 421, (2) the PDC’s factual determination of the significance of the reference to “BIAW” in e-mails and other documents does not warrant deference because this is not a complex or technical inquiry, majority at 421, and (3) the PDC report was not an “agency determination [or action] to which courts must defer.” Majority at 421. I disagree.
¶86 In my view, we should defer to the PDC report in this circumstance because there is no indication that the PDC in any way misapplied the FCPA. Nor is this a case in which the PDC failed to act or acted ultra vires. As noted, the FCPA grants the PDC authority to determine whether a violation of the FCPA has occurred and gives the PDC the option of holding a hearing regarding such determination or referring the matter to the AG. See RCW 42.17A.755(l)-(3). Here, the PDC referred the matter to the AG, who filed suit against the only entity that the PDC determined to be *444culpable, the BIAW subsidiary BIAW-MSC. This did not offend the FCPA and thus warrants our deference. See Schuh, 100 Wn.2d at 187 (reversing where trial and appellate court failed to give appropriate deference to agency expertise).
¶87 I also disagree with the majority’s view that the PDC’s resolution of conflicting evidence in reaching its determination does not warrant our deference. The majority oversimplifies the fact inquiry at issue as involving only who is identified by the term “BIAW” appearing in e-mails and meeting minutes, contending that such inquiry is not complex or technical and does not involve any particular agency expertise. Majority at 421. The point here is that the PDC’s determination involved analysis of revenue reports as well as the consideration of other evidence including declarations and “interviews under oath” of organization personnel. See note 17, supra. That calculus, which involved the assessment of financial materials, credibility determinations, and the weighing of all such evidence, not only informed the PDC’s determination of culpability as to BIAW-MSC only, but reaching that determination necessarily resolved the question of fact that the majority says is raised here by the reference to “BIAW” in the noted documents. Under these circumstances, we should defer to the PDC’s factual determination. See Hillis, 131 Wn.2d at 396 (judicial deference to agency views is appropriate when an agency determination is based heavily on factual matters close to the heart of the agency’s expertise).
¶88 I also disagree with the majority’s view that we can disregard the PDC report because it does not qualify as an “agency action.” Majority at 422. As discussed above, the PDC may determine violations of the FCPA and has the option of holding a hearing or referring the matter to the AG. See RCW 42.17A.755(l)-(3). The PDC pursued the latter option, and the AG filed suit against BIAW-MSC, all in compliance with the FCPA. Under the circumstances of this case, we should defer to the PDC report.
*445¶89 In sum, as discussed, the findings and determinations contained in the PDC report required the PDC to weigh the evidence presented and draw on its expertise in reaching its conclusions. In doing so, the PDC determined that BIAW was not a political committee, but BIAW’s for-profit subsidiary, BIAW-MSC, had engaged in conduct that ran afoul of the FCPA warranting referral to the AG for further action. The trial court considered the PDC report and apparently deferred to it in granting BIAW’s motion for summary judgment. Such deference under the circumstances of this case was proper and should be echoed by this court as well. See Hillis, 131 Wn.2d at 396.
Conclusion
¶90 The events in question that prompted the citizen inquiry in this case occurred the better part of a decade and two election cycles ago. One plaintiff is now deceased. The concern that prompted the citizen letter that started this process and the gravamen of the citizen complaint has been addressed. The citizen letter to the AG was answered by a thorough PDC investigation that otherwise exonerated BIAW, but found grounds for further action against BIAW-MSC, which the AG pursued and which BIAW-MSC settled.20 While a citizen suit in this case against the BIAW nonprofit association is not procedurally barred by the AG’s action of forwarding the citizen inquiry to the PDC for consideration, the AG’s subsequent filing of a lawsuit against BIAW’s for-profit subsidiary renders an additional citizen suit against BIAW under RCW 42.17A.765(4) unavailable under the facts of this case. Additionally, the PDC determination of the factual question of BIAW’s culpability *446in my view renders further citizen action to address that issue improper.
¶92 It is time for the parties to move on. In this case, the system (i.e., the statutory scheme of the FCPA as interpreted and employed by the PDC and AG) has worked as intended. Concerned citizens notified the proper authorities about questionable election activity. The agency with expertise in this area investigated, determined culpability, and recommended litigation action to the AG, which the AG pursued, resulting in settlement and correction of the actions that prompted the citizen letter in the first place. In my view, further litigation in this matter is not warranted. Judicial economy compels that we affirm the trial court’s grant of summary judgment.

 BIAW-MSC manages and processes BIAW members’ Department of Labor and Industries overpayment refunds, referred to as the ROII or “retro” program. Clerk’s Papers (CP) at 175.


 Plaintiffs described the PDC’s investigation to the trial court as “exhaustive.” CP at 215 (Pl.’s Opp. to Mot. for Summ. J. at 4).


 The PDC concluded that “[djuring 2006-June 2008, BIAW did not solicit or receive contributions to support or oppose candidates or ballot propositions, nor did it contribute to candidates or political committees or use its general treasury for other campaign-related expenditures.” CP at 57 (emphasis omitted). The PDC further determined that “the solicitation, receipt, and retention of local association Retro program refunds by BIAW-MSC in the amount of $584,527.53” for campaign purposes qualified BIAW-MSC as a political committee, triggering reporting requirements for the noted funds. CP at 59.


 The FCPA defines “political committee” as “any person (except a candidate or an individual dealing with his or her own funds or property) having the expectation of receiving contributions or making expenditures in support of, or opposition to, any candidate or any ballot proposition.” RCW 42.17A.005(37) (emphasis added).


 Although the e-mails and minute entries identified “BIAW,” the PDC concluded that the solicitations were in fact made by BIAW-MSC. See CP at 57,59,67, 69, 77. In so deciding, the PDC conducted “interviews under oath” of BIAW and BIAW-MSC personnel, and additionally considered revenue reports of BIAW and BIAW-MSC and declarations by BIAW and BIAW-MSC officers, administrators, and staff. CP at 76.


 The plaintiffs assert that the PDC investigation was “flawed” because the PDC “accepted at face value” BIAW’s contention that BIAW-MSC, and not BIAW, controlled and handled the funds in question and solicited campaign contributions and made expenditures. Pet’rs’ Reply to Pet. for Review & Resp. to Cross-Pet. for Review at 5. But it is the PDC’s role as fact-finder to weigh the evidence and make determinations as it did here. We defer to such factual determinations. See Hillis, 131 Wn.2d at 396.


 While the plaintiffs asserted to the trial court that the PDC had been duped and that the trial court was not bound by the “PDC’s exercise of prosecutorial discretion,” there is no indication in the record that plaintiffs otherwise challenged the PDC report or objected to the report’s admission and its consideration by the trial court. CP at 213. Plaintiffs first asserted that the PDC report was inadmissible in their reply brief to Division One. See Appellants’ Reply Br. & Resp. to Cross-Appeal at 8. That is too late. State v. Chen, 178 Wn.2d 350, 358, 309 P.3d 410 (2013) (declining to address an argument raised for the first time in a reply brief); Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d 549 (1992) (issues first raised in reply are too late to warrant consideration).


 As part of that settlement, BIAW-MSC, the for-profit subsidiary of BIAW, agreed to register as a political committee and file all campaign finance disclosure reports to the PDC concerning campaign contributions it received in 2007; it agreed to pay hundreds of thousands of dollars in fines, and it agreed to pay hundreds of thousands of dollars more without court intervention in the event of any FCPA violation through 2016.